PARKS, Judge,
specially concurring:
Although I concur in the majority opinion, I am not unmindful of the potential for conflict that is present when a Department of Human Services employee proceeds to fulfill the critical role of loco parentis under 10 O.S.Supp.1986, § 1109(a). The facts present here, however, do >no more than raise “the possibility of conflict [which] is insufficient to impugn a criminal conviction.” Cuyler v. Sullivan, 446 U.S. 335, 350, 100 S.Ct. 1708, 1719, 64 L.Ed.2d 333 (1980). While “it would always be best to have counsel present for minors of tender years before a statement is taken for the purpose of introducing it as evidence,” Ezell v. State, 489 P.2d 781, 784 (Okla.Crim.App.1971), “[w]hat the law does require is that a parent or one acting in loco parentis be available to advise the juvenile.” In re R.P.R.G., 584 P.2d 239, 241 (Okl.Cr.App.1978). Mere physical presence is insufficient, as the person fulfilling the role of loco parentis must be in a position to provide effective guidance and advice. See J.T.P. v. State, 544 P.2d 1270, 1277 (Okl.Cr.App.1975).
This Court must continue to scrupulously “determine on a case by case basis whether the child’s rights are protected and whether the adult who is present meets the requirements of [Section 1109(a)]” by being in a position to provide effective guidance and advice. In re S.D.S., 574 P.2d 1077, 1079 (Okl.Cr.App.1978). See J.T.P. v. State, supra. From my reading of the record, I cannot say that the appellant has demonstrated that his caseworker was not in a position to provide effective guidance and advice so as to fulfill the loco parentis role under Section 1109(a). See Stryker v. State, 559 P.2d 1253, 1255 (Okl.Cr.App.1977). Accordingly, I concur.